Appellant was convicted in the Criminal District Court of Dallas County of the offense of forgery, and his punishment fixed at confinement in the penitentiary for a period of two years.
The record is before us without any statement of facts or bills of exception. We have examined the indictment and the charge of the court and each appears to be in due and regular form. No error appearing in this case, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         June 14, 1922.